Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, claims 1, 3, 12 and 16, drawn to an audio processing device with an audio output unit generating audio based on the noise cancellation signal;
Species II, claims 1, 2 and 4, drawn to an processing device with a holding unit that is being placed at a particular position relative to the ear drum for holding an audio information acquisition unit;
Species III, claims 1 and 5-11, drawn to an audio processing device with an audio information acquisition unit acquiring vibration in the ear canal based on one point of the ear drum or two or more points on the inner all of the ear canal, acquiring 
Species IV, claims 1, 5 and 13-15, drawn to an audio processing device with a signal processing unit that extracts the user’s own voice.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I includes technical feature such as an audio output unit that outputs audio which is adjusted by the signal processing unit based on the 3D shape of the ear canal; whereas group II includes technical feature such as the holding unit being placed at a particular position/location relative to ear canal and ear drum.

Group I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group I includes technical feature such as an audio output unit that outputs audio which is adjusted by the signal processing unit based on the 3D shape of the ear canal; whereas group IV includes technical feature such as acquiring user’s own voice when the audio processing device is worn by the user.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group II includes technical feature such as the holding unit being placed at a particular position/location relative to ear canal and ear drum; whereas group III includes technical feature of the audio information acquisition unit such as acquiring the sound pressure information of the cancellation point based on detected vibration information and scanning the ear canal.
Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group II includes technical feature such as the holding unit being placed at a particular position/location relative to ear canal and ear drum; whereas group IV includes technical feature such as acquiring user’s own voice when the audio processing device is worn by the user.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PING LEE/Primary Examiner, Art Unit 2654